McAdam, Ch. J.
The affidavit does not allege facts but conclusions which are merely the affiant’s opinion. It is for the court to draw inferences and conclusions, and then only from facts or circumstances proved. Where the creditor can have no personal knowledge upon the subject, he ought to give the source's of his information so that the court may determine whether there are sufficient grounds for the affiant’s opinion and belief. The affidavit is defective, and the objection to it must be sustained.
Proceedings dismissed, without costs, and without prejudice to a new application on proper papers ; no costs.